DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they include informalities.  In Figure 1, it is unclear whether or how the element of blockchain 106 would constitute a single structural element within the system.  In Figure 4B, step 460, “a” should be deleted before “TSA registration data” because the uncountable noun data does not take the indefinite article.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it includes informalities.  In particular, the comma before “accessing” in line 2 and the comma before “and validating” in line 4 should be replaced by semicolons, because the list items include internal commas.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  
The specification includes minor typographical and other errors.  For example, in paragraph 0002, lines 2-4, the phrase “perform one or more of detect… access… and validate” is grammatically unclear with respect to phrases such as “perform detect”.  In paragraph 0003, the comma before “accessing” in line 2 and the comma before “and validating” in line 4 should be replaced by semicolons, because the list items include internal commas.  In paragraph 0034, line 6, “a” should be inserted before “blockchain-based network” or “network” should be replaced with “networks”.  In paragraph 0036, line 7, it appears that “archived” should read “achieved”, and that “loose” should read “lose”.  In paragraph 0036, line 8, the phrase “than trust” is grammatically unclear, although it may be intended to read “then trusts”.  In paragraph 0037, line 4, the abbreviation “MSP” is used without being defined.  In paragraph 0037, line 4, the phrase “enables to create” appears to be missing an object describing who or what is enabled to create the network.  In paragraph 0037, line 5, the phrase “make any users or organizations to on-board” is grammatically unclear.  In paragraph 0039, lines 10-11, the clause “structuring of the data into individual transactions and chain of blocks which keeps full history of each state change” is a fragment and grammatically unclear.  In paragraph 0044, line 6, in the phrase “a personal data”, the uncountable noun “data” should not take the indefinite article.  In paragraph 0045, lines 1-2, the sentence beginning “According to the exemplary embodiments, a method and system…” is a fragment.  In paragraph 0050, line 3, it appears that “an” should be added before “added layer”.  In paragraph 0050, line 9, it appears that “a” should be inserted before “stamp”.  In paragraph 0050, line 12, the singular article “a” does not agree with the plural “blockchains”.  In paragraph 0052, lines 2-3, it is not clear how the node 102 would be connected to a blockchain 106, as the blockchain is a distributed data structure rather than a structural element of a network.  In paragraph 0080, lines 5-6, it is not clear what two block hashes are matched.  In paragraph 0080, lines 6-8, it is not clear what comparison result would potentially result in the validation succeeding or what comparison result would result in the validation failing.  In paragraph 0080, line 10, in the phrase “a TSA registration data”, the uncountable noun “data” should not take the indefinite article.  In paragraph 0081, line 11, and paragraph 0082, line 10, the phrase “a same module” is not grammatically clear.  In paragraph 0090, line 9, it appears that “forward” should read “forwarded”.  In paragraph 0097, lines 2-4, it is not clear how “additional information” would include a concept such as a step, process, or action to be performed.  In paragraph 0097, line 7, the phrase “but could also be located” is grammatically unclear in context.  In paragraph 0097, lines 9-10, the new data is inserted into a header, but in the corresponding Figure 6B, the new data is inserted into the block data (body).  In paragraph 097, line 13, the phrase “these includes” does not agree in number.  In paragraph 0101, line 7, “has value” should read “hash value”.  In paragraph 0101, line 9, it appears that “by” should be inserted before “a database gatekeeper”.  In paragraph 0102, line 9, the abbreviation “PRF” is used without being written out in full.  In paragraph 0126, line 2, the use of parentheses around “(permissioned nodes)” is generally unclear.
Appropriate correction is required.  The above is not intended as an exhaustive list of errors in the specification.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 7 and 14-20 are objected to because of the following informalities:  
In Claim 7, line 2, “a” should be deleted before “TSA registration data” because the uncountable noun data does not take the indefinite article.
In Claim 14, line 2, “a” should be deleted before “TSA registration data” because the uncountable noun data does not take the indefinite article.
In Claim 15, line 1, the comma after “instructions” should be moved to be after “that”.
In Claim 16, line 2, the comma after “instructions” should be moved to be after “that”.
In Claim 17, line 2, the comma after “instructions” should be moved to be after “that”.
In Claim 18, line 2, the comma after “instructions” should be moved to be after “that”.
In Claim 19, line 2, the comma after “instructions” should be moved to be after “that”.
In Claim 20, line 2, the comma after “instructions” should be moved to be after “that”.  In Claim 20, line 3, “a” should be deleted before “TSA registration data” because the uncountable noun data does not take the indefinite article
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a block validation stamp comprising meta-data signed by a trusted stamping authority (TSA) on the blockchain ledger” in lines 6-7.  It is not grammatically clear what the phrase “on the blockchain ledger” is intended to modify.  This ambiguity renders the claim indefinite.
Claim 4 recites “the match” in line 2.  There is insufficient antecedent basis for this limitation in the claims.  The claim further recites “a block hash” and “a block hash contained in the block validation stamp” in lines 2-3.  There is not a clear distinction between these block hashes, if they are in fact different. 
Claim 5 recites “validate the block based on a comparison of a time stamp of the block validation stamp with a time stamp of the block” in lines 1-3.  It is not clear what comparison result would potentially result in the validation succeeding or what comparison result would result in the validation failing.
Claim 8 recites “a block validation stamp comprising meta-data signed by a trusted stamping authority (TSA) on the blockchain ledger” in lines 3-4.  It is not grammatically clear what the phrase “on the blockchain ledger” is intended to modify.  This ambiguity renders the claim indefinite.
Claim 11 recites “a block hash” and “a block hash contained in the block validation stamp” in line 2.  There is not a clear distinction between these block hashes, if they are in fact different.
Claim 12 recites “validating the block based on a comparison of a time stamp of the block validation stamp with a time stamp of the block” in lines 1-2.  It is not clear what comparison result would potentially result in the validation succeeding or what comparison result would result in the validation failing.
Claim 15 recites “a block validation stamp comprising meta-data signed by a trusted stamping authority (TSA) on the blockchain ledger” in lines 5-6.  It is not grammatically clear what the phrase “on the blockchain ledger” is intended to modify.  This ambiguity renders the claim indefinite.
Claim 17 recites “cause the processor to cause the processor to validate” in lines 2-3.  The repetition of “cause the processor to” appears to be redundant.  The claim further recites “a block hash” and “a block hash contained in the block validation stamp” in lines 3-4.  There is not a clear distinction between these block hashes, if they are in fact different.
Claim 18 recites “validate the block based on a comparison of a time stamp of the block validation stamp with a time stamp of the block” in lines 2-4.  It is not clear what comparison result would potentially result in the validation succeeding or what comparison result would result in the validation failing.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yan et al, US Patent 10742423.
In reference to Claim 1, Yan discloses a system that includes a processor and memory where the processor is caused to detect an access to a block on a blockchain ledger (column 15, lines 1-6), access a block validation stamp including metadata signed by a trusted stamping authority (see Figure 3, trusted time server 350; column 13, lines 13-32), and validate the block based on the metadata (column 15, lines 1-6).
In reference to Claim 2, Yan further discloses the stamp in a block header in the blockchain ledger (see column 12, lines 38-47).
In reference to Claim 3, Yan further discloses that the trusted stamping authority is an off-blockchain third-party entity (column 13, lines 18-19).
In reference to Claims 4-7, Yan further discloses validating based on matching a hash, comparing timestamps, sequence numbers, or blockchain network identification (column 15, lines 1-6, verification; column 13, line 50-column 14, line 2, verifying timestamp and hash; column 17, lines 1-46, hashes, sequence, identifiers, timestamps).

Claims 8-14 are directed to methods corresponding substantially to the functions of the systems of Claims 1-7, and are rejected by a similar rationale, mutatis mutandis.
Claims 15-20 are directed to software implementations of the methods of Claims 8, 9, and 11-14, and are rejected by a similar rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bisbee et al, US Patent 6367013, discloses techniques for validation of digital signatures and timestamps.
Unitt, US Patent 9553982, discloses a system for trusted timestamping using a third-party timestamping authority and blockchains.
Wilson, US Patent 10313360, discloses a system using a blockchain to establish file dates with a trusted timestamping authority.
Wentz et al, US Patent 10320569, discloses a method of authenticating assertions using a time stamping authority and blockchains.
Griffin et al, US Patent 10404471, discloses a system for secure ledger assurance using a blockchain and trusted timestamps.
Doshi et al, US Patent 11139991, discloses a system that uses a timestamp signature for verification of blockchain transactions.
Angelo et al, US Patent 11210404, discloses techniques for verification using blockchains and a verification stamp.
Wood et al, US Patent Application Publication 2020/0159697, discloses a system using a distributed ledger including metadata such as trusted timestamps and signatures.
RFC 3161, “Internet X.509 Public Key Infrastructure Time-Stamp Protocol (TSP)” and RFC 5816, “ESSCertIDv2 Update for RFC 3161”, disclose standards for providing a trusted third-party time stamping authority.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492